                                                                                              FILED
                                                                                     2020 Jan-16 PM 12:39
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

JAMES OTIS WILLIAMS, Jr.,                )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )
                                         )      Case No.: 5:19-cv-01118-LCB-SGC
                                         )
JESSICA La’SHAY SANDERS,                 )
et al.,                                  )
                                         )
      Defendants.                        )

                                        ORDER

      Pending before the court are several motions filed by the plaintiff. (Docs. 4,

6, 9, 11). The undersigned addresses each motion below.

I. Motion to Proceed In Forma Pauperis

      At the time he filed the complaint, the plaintiff was incarcerated in a prison,

jail, or other place of detention and was therefore subject to the Prison Litigation

Reform Act of 1995 (the “PLRA”). Pursuant to the provisions of the PLRA, the

plaintiff was ordered to pay an initial partial filing fee of $48.60 and return a signed

prisoner consent form to the Clerk, signifying he agreed to allow regular deductions

from his prison or jail account to satisfy the full filing fee in this action. (Doc. 5).

      However, on September 19, 2019, the plaintiff submitted a notice of change

of address indicating he had been released from custody. (Doc. 7). He was therefore
ordered to show cause in writing why he should not now be required to pay the initial

partial filing fee of $48.60 and the balance of the $350 filing fee before being

allowed to proceed. (Doc. 8). The plaintiff was instructed that at a minimum he

must complete and sign the form document titled “Response to Order to Show

Cause.” (Id.).

      On November 27, 2019, the plaintiff returned a completed and signed

response indicating he is presently unable to prepay the filing fee. (Doc. 11). The

court construes the plaintiff’s response as an application to proceed in forma

pauperis and, as such, finds it is due to be GRANTED to the extent the plaintiff may

proceed with this action without prepayment of court filing fees or the giving of

security. 28 U.S.C. § 1915(a)(1).

      The report and recommendation (Doc. 10), filed by the undersigned on

October 24, 2019, is WITHDRAWN. Moreover, the motion for an extension of

time to pay the initial partial filing fee (Doc. 9), which the plaintiff filed on October

2, 2019, is DENIED as MOOT.

II. Motion Seeking Habeas Relief

      The plaintiff commenced this action on July 17, 2019, pursuant to 42 U.S.C.

§ 1983, alleging violations of his constitutional rights. (Doc. 1). On August 19,

2019, the plaintiff filed a motion requesting “release by writ of habeas corpus” on

the ground he had already completed more than sixty days of his ninety-day


                                           2
sentence. (Doc. 4). The plaintiff cannot maintain a federal habeas claim and a §

1983 claim in the same action. Accordingly, the Clerk is DIRECTED to TERM

the plaintiff’s motion seeking habeas relief (Doc. 4) and provide the plaintiff with a

blank habeas petition form. To the extent the plaintiff still wishes to challenge the

fact or duration of his confinement, he must commence a separate action by

completing and filing the habeas petition form. 1

III. Motion for Order to Show Cause

       On September 19, 2019, the plaintiff filed a motion seeking an order directing

one of the defendants to show cause why the court should not issue a preliminary

injunction and temporary restraining order. (Doc. 6). The plaintiff is advised this

request is premature. Specifically, this court utilizes an informal special report

procedure in actions in which prisoners or detainees allege they have been deprived

of constitutional rights. Under the special report procedure, once a complaint is

reviewed pursuant to 28 U.S.C. § 1915A, and if it is determined the complaint is not




1
  The plaintiff is advised a habeas petitioner must be “in custody” under the challenged conviction
at the time his petition is filed. Maleng v. Cook, 490 U.S. 488, 490-91. The “in custody”
requirement may be satisfied by, for example, incarceration or parole. Id. at 491; Jones v.
Cunningham, 371 U.S. 236, 242-43 (1963). However, a habeas petitioner is not “in custody” when
the sentence imposed for the challenged conviction has fully expired at the time his petition is
filed. Maleng, 490 U.S. at 491; see also Diaz v. State of Florida Fourth Judicial Circuit ex rel.
Duval Cnty., 683 F.3d 1261, 1264 (11th Cir. 2012); Van Zant v. Florida Parole Comm’n, 104 F.3d
325, 327 (11th Cir. 1997). Moreover, even if a petitioner is “in custody” under the challenged
conviction at the time his petition is filed, the petition may become moot during its pendency. See
Spencer v. Kemna, 523 U.S. 1, 7-8 (1998). The undersigned notes it appears the plaintiff has been
released from custody since filing his motion seeking habeas relief. (See Doc. 7).
                                                3
due to be dismissed, the magistrate judge enters an order for special report, directing

the Clerk of Court to send the named defendants a copy of the complaint and

requesting the defendants sign waivers of service and submit a special report

concerning the factual allegations made by the plaintiff in the complaint. The

defendants are also informed they may submit their special report under oath or

accompanied by affidavits, so the court may, if appropriate, consider the special

report as a motion for summary judgment pursuant to Rule 56, Federal Rules of Civil

Procedure. A summons and complaint are served on a defendant only after the

defendant refuses or fails to respond to the court’s order for special report.

      In this instance, the court has not completed its initial review process pursuant

to 28 U.S.C. § 1915A. Accordingly, the plaintiff’s motion (Doc 6) is DENIED

WITHOUT PREJUDICE as premature.

      The Clerk is DIRECTED to serve a copy of this order upon the plaintiff.

      DONE this 16th day of January, 2020.



                                               ______________________________
                                               STACI G. CORNELIUS
                                               U.S. MAGISTRATE JUDGE




                                           4
